Case 2:20-cv-04455-JGB-KK Document 8 Filed 07/22/20 Page 1 of 1 Page ID #:35




 1                                                                  JS-6
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DONALD MAY,                                  Case No. CV 20-4455-JGB (KK)
11                               Petitioner,
12                          v.                     JUDGMENT
13    FILIPE MARTINEZ, JR., Warden,
14                               Respondent.
15
16
17         Pursuant to the Order Dismissing Action for Lack of Subject Matter
18   Jurisdiction, IT IS HEREBY ADJUDGED that this action is DISMISSED without
19   prejudice.
20
21   Dated: July 22, 2020
                                               HONORABLE JESUS G. BERNAL
22                                             United States District Judge
23
24
25
26
27
28
